Citation Nr: 1213457	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-10 006	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder, to include chondromalacia patella of the left knee.  

(The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 19, 2009; entitlement to a disability rating in excess of 50 percent for PTSD, from August 19, 2009 to April 28, 2011; and entitlement to a disability rating in excess of 70 percent for PTSD, from April 29, 2011 to February 10, 2012 are the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2009, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the above RO.  A transcript of the hearing is of record.  


FINDING OF FACT

On February 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his authorized representative submitted by facsimile a letter dated February 17, 2012 wherein he states that he no longer desires to go forward with the appeals process and would like to stop the appeals process "effective today."  Also, accompanying the letter is a February 2012 letter from the Veteran's representative wherein it specifically states that the Veteran is requesting to withdraw all issues on all pending appeals at this time.  While the Veteran has subsequently requested in March 2012 correspondence to reinstate his appeal with respect to his increased rating claims for PTSD, he has not indicated that he desires to reinstate his appeal regarding his claimed cervical spine and knee disorders.  Thus, because the Veteran has withdrawn his appeal with respect to the claims listed on the first page of this decision, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


